Order, Supreme Court, New York County (Herman Cahn, J.), dated October 7, 1991, which granted plaintiff’s motion for a default judgment unless defendants served an answer by October 10, 1991, unanimously affirmed, without costs.
The court properly exercised its discretion to extend defendants’ time to answer the complaint, since their refusal to answer was based upon a reasonable misapprehension that plaintiff was required to seek leave to amend her original complaint pursuant to CPLR 3025. Under the unusual circumstances of this case, the court could conclude that defendants’ misapprehension constituted a reasonable excuse for the default (CPLR 3012 [d]). Concur — Murphy, P. J., Sullivan, Rosenberger, Kassal and Rubin, JJ.